Citation Nr: 0104423	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, WI. 


FINDING OF FACT

Post-traumatic stress disorder results in total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation a total evaluation percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is in effect for post-traumatic stress 
disorder secondary to the veteran's service in Vietnam, 
previously diagnosed as depression.  Post-traumatic stress 
disorder is evaluated as 70 percent disabling under 
diagnostic code 9411.  A 70 percent evaluation is warranted 
where a psychiatric disorder results in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech which 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Treatment records document ongoing treatment for depression 
and post-traumatic stress disorder.  In February 1998, the 
veteran underwent a VA examination.  He complained of mood 
fluctuations, recurrent and intrusive recollections of 
combat, as well as occasional flashbacks, crowd avoidance, a 
foreshortened sense of future, sleep difficulty, 
irritability, angry outbursts, concentration difficulty, and 
exaggerated startle response.  The veteran was employed by 
the VA as a psychology technician, having received an MA in 
counseling psychology in 1983.  The veteran was married, 
characterized his marriage as strong, and reported 
maintaining contact with his children from a prior marriage.  
During examination, the veteran's affect was appropriate, 
although his mood was somewhat depressed.  His thoughts were 
logical, organized and productive, with no evidence of 
thought disorder.  There was no evidence of hallucinations or 
delusions.  The veteran did not have delusions and was not 
suicidal.  Although the veteran had some thoughts of harming 
his coworker, he denied homicidal intent.  The diagnoses were 
post-traumatic stress disorder and alcohol dependence in 
sustained full remission.  The examiner assigned a Global 
Assessment of Functioning (GAF) evaluation of 51.  

In October 1998, the veteran was admitted on an inpatient 
basis for post-traumatic stress disorder and adjustment 
disorder with depressed mood.  The veteran had been served 
divorce papers by his wife and reported feeling emotions of 
failure, describing himself as being in an "emotional 
hole."  The veteran was cooperative and made good eye 
contact, although he had restricted affect, without any 
laughing or smiling, and exhibited some circumstantiality.  
He was not homicidal; he denied auditory or visual 
hallucinations; he had no delusions; he was alert and 
oriented; and he had good insight, understanding and 
judgment.  Although he apparently arrived with suicidal 
ideation, after his initial arrival this resolved.  GAF 
evaluations were assigned as follows:  50 at admission, 60 at 
discharge, 70 for the prior year.  

A February 1998 letter from a social worker (J. M.) reflects 
that the author of the letter began treating the veteran in 
July 1996 in connection with complaints of fear, somatic 
responses, and visual images the veteran experienced after an 
automobile accident.  A May 1999 letter from the same social 
worker reflects that he continued treat the veteran since 
February 1998, that the veteran experienced more intense 
feelings of survivor guilt, and that incidents of injustice 
or deprivation would trigger "an intrusion of affect" that 
would "severely impair[] his judgment."  That letter also 
reflects that the veteran and his wife were divorced.  

In May 1999, the veteran underwent a VA examination.  The 
report of that examination reflects that the veteran had 
experienced a number of problems, including a number of minor 
car accidents during the prior year and a major car accident 
three years earlier.  The report also reflects that the 
veteran had made some poor choices at work and had become 
involved with a patient he had treated.  The veteran 
reportedly lived alone in the home he owned and continued to 
work at the VA hospital, although he was no longer allowed to 
perform individual therapy.  The veteran reported that he had 
been involved in two incidents in which he became angry in 
post-traumatic stress disorder groups, at least one of which 
occurred during the prior year, as a result of which he was 
no longer allowed to work in a post-traumatic stress disorder 
program.  The veteran complained of loneliness and feeling 
powerless.  He also complained of difficulty with his 
memories and concentration.  During the examination, the 
veteran apparently was very distressed.  He would lose track 
of what it was he was saying and he would cry frequently.  
There was no evidence of psychotic thought process, although 
he complained of daily intrusive thoughts of his experience 
in Vietnam, and nightmares.  He felt estranged from other 
people and had no relationship with his children or his ex-
wives.  According to the examiner, the veteran's outbursts of 
anger, which had occurred not only in his marriage, but at 
work, had been disruptive and interfered with the veteran's 
ability to work.  Although the veteran reported being very 
upset about his recent divorce, he indicated he was not 
suicidal.  The veteran reported having visited his brother a 
week earlier, and then leaving the brother's house after 
becoming upset at seeing the positive relationship between 
the veteran's brother and the brother's wife.  The diagnoses 
were post-traumatic stress disorder and adjustment disorder 
with depressed mood.  The examiner assigned a GAF evaluation 
of 43.  

A December 1999 letter from J. M. documents that the veteran 
received ongoing treatment after May 1999.  During those 
sessions, the veteran exhibited either negative affect and 
crying or blunted affect and lack of energy, although by the 
end of the session, the veteran's affect reportedly would 
become appropriate.  J. M. attributed the veteran's 
symptomatology to post-traumatic stress disorder.  J. M. 
further indicated that given the veteran's motivation to help 
others he would seem an ideal prospect for employment helping 
other veterans.  However, according to the J. M., the veteran 
focused on his failures in treatment, had a constant source 
of stimuli for intrusion of affect related to perceived 
combat failures, and could not maintain a long term 
distinction between current and combat events.  J. M. 
indicated that it was possible that the veteran could be 
employed in some other activity, but that given the veteran's 
ongoing post-traumatic stress disorder symptoms and his age, 
the possibility was remote.  

According a December 1999 letter from a counseling therapist, 
the veteran had been attending weekly groups, but tended to 
be withdrawn.  The author indicated that the veteran's 
depression had been observed and that the veteran cried when 
speaking about his traumatic experiences in Vietnam.  The 
veteran reportedly experienced flashbacks and survivor guilt, 
and the veteran apparently complained that post-traumatic 
stress disorder continued to cause him problems with his job 
and in establishing and maintaining meaningful relationships, 
as well as in maintaining a happy and meaningful life. 

A December 1999 letter from a clinical psychologist 
associated with the VA hospital where the veteran worked 
reflects that the author of that letter worked with the 
veteran on staff.  That letter also reflects that the author, 
in his capacity as an employee counselor, worked directly 
with the veteran after the veteran was alarmed by his own 
reactions to one of the patients.  That letter reflects that 
the veteran was relieved of his group and class 
responsibilities after he threw an object at a patient and 
that the veteran no longer provided individual psychotherapy 
with veteran patients and their family members after he 
demonstrated an inability to manage proper boundaries.  That 
letter also reflects that the veteran was referred to the 
post-traumatic stress disorder program in January 1999, but 
that the veteran's symptoms only intensified.  The author of 
the letter concluded that the veteran continued to 
demonstrate symptoms of chronic and severe post-traumatic 
stress disorder in all three major categories, including, re-
experiencing, arousal, and avoidance.   

From January to April 2000, the veteran was treated on an in-
patient basis.  According to the discharge report, the 
veteran would isolate himself socially.  The veteran would go 
to work and go home.  He would go to the store only to get 
necessities.  He had little, if any involvement in the 
community.  The veteran reported a sense of foreshortened 
future.  The veteran denied any suicidal ideation at the time 
of hospitalization, although he commented upon how easy it 
would be to die.  The veteran was anxious during his initial 
days in treatment, and the discharge report reflects that 
there was consensus that the veteran was not fit to perform 
clinical duties with post-traumatic stress disorder patients.  
During his hospitalization, the veteran self-administered his 
medical under nursing staff supervision without any problems 
and visited his family's farm in Missouri, and the veteran 
began to make plans to sell his house in Wisconsin and move 
to Missouri.  

During his course of treatment, the veteran indicated that 
since returning from Vietnam, he had been driven by guilt to 
rescue other people.  This, in turn, resulted in a number of 
poor choices both on and off the job.  According to the 
author of the discharge report, recent relapses resulted in 
lapses of judgment and patient abuse.  Prior to the 
hospitalization, the veteran had been reduced from 15 
patients to two and was restricted to the number of groups he 
could co-facilitate because he was deteriorating emotionally.  
Both the veteran's psychotherapist and his physician 
recommended that the veteran not return to employment, and 
the author of the discharge report concurred with that 
recommendation, encouraging the veteran to file for 
disability retirement.  The author of the discharge report 
added that the veteran had chronic and severe post-traumatic 
stress disorder and was unemployable.  The diagnosis included 
post-traumatic stress disorder, chronic, with a GAF 
evaluation of 49.  

The evidence before the Board documents what appears to be a 
deterioration in the veteran's ability to function as a 
result of his service-connected psychiatric disability.  
Although the veteran has been until recently employed, he 
has, according to his own account and to other medical health 
care providers, been significantly impaired in his ability to 
function at his current occupation by his psychiatric 
disabilities.  

There is no question that the veteran's disabilities are 
quite severe.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a GAF evaluation from 70 to 61 is 
consistent with some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful relationships.  A GAF evaluation from 60 to 
51 is consistent with moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A GAF evaluation from 41 to 50 contemplates 
serious symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF evaluation of 31 to 40 
suggests some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).

The veteran recently indicated in a November 2000 letter that 
he is no longer employed.  The Board has considered this 
information, together with findings such as reported GAF 
evaluations, the opinions of recent health care providers 
that the veteran is no longer employable, at least at his 
current occupation, and the opinion of a mental health care 
provider characterizing as remote the likelihood that the 
veteran would be able to adapt to employment in another area.  
The Board considers in this context the fact that the veteran 
is no longer employed and finds that the veteran's 
disability, which has resulted in grossly inappropriate 
behavior, results in total occupational and social 
impairment.  A total evaluation for post-traumatic stress 
disorder, therefore, is warranted.  


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

